Title: 18th.
From: Adams, John Quincy
To: 


       This morning I perceived a deal of stirring in the Streets; and was finally informed that the governor was reviewing the troops of this Town; after which a number of officers, and other gentlemen escorted his excellency to Haverhill; where he intends to dine; and then I suppose he means to show himself some where else. I passed the day at the Office. And the evening, at home in writing; I intended to have taken my usual exercice; but upon leaving the office, I found it was raining, and it continued all the evening. I amused myself tolerably well at home. I have indeed had for some time past almost as much business to do at my lodgings as at the office; but I hope to be gradually relieved.
      